PER CURIAM.
Defendant, Wash H. Mullins, appeals his conviction of armed robbery (La.R.S. 14:64) and sentence of ten years at the State Penitentiary relying on one bill of exceptions reserved and perfected during the proceedings.
This bill objects to the trial court’s denial of a motion for new trial. The motion was made on the basis that there was no evidence to sustain the conviction.
We find this contention to be without merit. There was direct testimony of the victim that the defendant assaulted him with a knife, made him stop the car, get out, and knocked him unconscious, after which his money was stolen. It has been held by this Court that when, as here, there is some evidence to sustain the conviction, the court cannot pass upon the sufficiency thereof. State v. Coleman, 260 La. 897, 257 So.2d 652 (1971).
For the reasons assigned, the conviction and sentence are affirmed.